


Exhibit 10.46
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is dated and effective as of
January 1, 2014 (the “Effective Date”) between Aon Corporation, a Delaware
corporation (the “Company”), and Peter M. Lieb (the “Executive”).


WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to serve and to be employed by the Company, upon
the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:


1. Employment Term; Title; Responsibilities; Outside Activities.


(a)    Employment Term; Title; Location. The Company has employed the Executive
as Executive Vice President and General Counsel of Aon plc pursuant to the
Employment Agreement entered into by the parties dated as of June 29, 2009 (the
“Original Employment Agreement”). The Company will continue to employ the
Executive pursuant to this Agreement under such title and in such capacity for
an extended term (the "Term of Employment") beginning on the Effective Date and
ending on the fifth anniversary thereof, unless renewed pursuant to Section 4
hereof, or terminated during the Term of Employment as fully set forth in
Section 4. The Executive’s principal office will be the Company’s Chicago
office; however, the Executive is currently serving an international assignment
in London, England to the Company’s parent, Aon plc, a public limited company
incorporated under English law (“Parent”) pursuant to the Company’s letter to
the Executive dated January 12, 2012 (the “International Assignment Letter”).


(b)    Responsibilities. The Executive will report to the Company’s Chief
Executive Officer (the “CEO”) and be a Level 1A senior executive of the Company
(or comparable level if levels are changed). The Executive will have the
authority and responsibility consistent with the position in which he will
serve. The Executive will also perform other duties on behalf of the Company and
its subsidiaries as may from time to time be authorized or directed by the
Company’s Chief Executive Officer (“Aon’s CEO”).


(c)    Outside Activities. The Executive may engage in charitable, civic or
community activities and, with the prior approval of the CEO, may serve as a
director of any other business corporation, provided that (i) such activities or
service do not interfere with the Executive’s duties hereunder or violate the
terms of any of the covenants contained in Sections 5 or 7 hereof, (ii) such
activities are consistent with the Aon Code of Conduct and reviewed and approved
by the CEO, and (iii) such other business corporation provides the Executive
with director and officer insurance coverage which, in the opinion of the
Company, is adequate under the circumstances.



1

--------------------------------------------------------------------------------






2. Compensation during Term of Employment.


(a)    Base Salary. During the Term of Employment, the Company will pay to the
Executive a base salary at the rate of $700,000 per year (“Base Salary”),
payable semi-monthly in accordance with the Company’s executive payroll policy.
Such Base Salary will be reviewed annually on the Company’s regular executive
salary review schedule, and will be subject to increase (but not decrease) at
the discretion of Aon’s CEO and the Organization and Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”), which increased
amount will be thereafter the Executive’s “Base Salary” for all purposes
hereunder.


(b)    Annual Incentive Compensation. The Executive will be eligible to
participate in the annual incentive compensation program for the Company’s
senior executives in accordance with the provisions of such program, as amended
from time to time. The Executive’s target bonus will be 100% of the Executive’s
Base Salary in effect at the end of such year and the maximum bonus will be 300%
of the Executive’s Base Salary. The Executive acknowledges and agrees that the
annual incentive compensation awards earned hereunder will be subject to payment
pursuant to and in accordance with the Aon Incentive Stock Program, payable in a
combination of cash and an Aon equity-based award, if applicable.


(c)     Long-Term Incentive Compensation; Award under Leadership Performance
Program. The Executive will be eligible to participate in the long-term
incentive compensation programs for the Company’s senior executives in
accordance with the provisions of such programs, as amended from time to time;
provided, however, that the Company will, subject to the approval of the
Organization and Compensation Committee of the Aon plc board of directors,
provide the Executive with an additional award under its Leadership Performance
Program for the performance period beginning January 1, 2014 and ending December
31, 2016, and the grant date value of such additional award will be $2,250,000.
 
(d)    Employee Benefits. During the course of employment, the Executive will be
entitled to participate in the Company’s employee benefit plans generally
available to senior executives of the Company. Nothing in this Agreement will
require the Company to establish, maintain or continue any of the benefits
already in existence or hereafter adopted for executives of the Company and
nothing in this Agreement will restrict the right of the Company to amend,
modify or terminate such programs.


(e)    Vacation Time. The Executive will be entitled to paid vacation time in
accordance with usual Company policies and procedures. The Company will not pay
the Executive any additional compensation for any vacation time not used by the
Executive except as required by law.


(f)    Expense Reimbursement. In accordance with Company policies and procedures
and on prescribed Company forms, the Company will reimburse the Executive for
all proper expenses incurred by the Executive in the performance of his duties
hereunder.



2

--------------------------------------------------------------------------------






(g)    Change in Control Protection. As soon as practicable following the
Effective Date, the Executive will execute an agreement accepting eligibility
for the Company’s “Tier 1” change-in-control severance protection (the “CIC
Agreement”), which agreement does not provide for gross-up protection for excise
tax incurred by the Executive under Section 4999 of the Internal Revenue Code of
1986, as amended. The parties agree and acknowledge that such CIC Agreement will
supersede the Severance Agreement entered into by the parties as of July 19,
2011, and all amendments thereto, and any other prior or contemporaneous
agreement providing severance protection in the event of a change-in-control of
the Company or its parent.


3.     International Assignment.


As of and prior to the Effective Date, the Executive is serving an international
assignment to the Company’s parent, Aon plc, a public limited company
incorporated under English law (“Parent”) pursuant to the Company’s letter to
the Executive dated January 12, 2012 (the “International Assignment Letter”).
Pursuant to the International Assignment Letter, the Executive is entitled to
additional compensation and protections related to his temporary relocation. The
parties do not intend for this Agreement to supersede or modify in any way the
International Assignment Letter.


4.    Renewal; Termination.


(a)    Renewal. This Agreement may be renewed upon (i) the issuance by the
Company of a notice of renewal ("Notice of Renewal") to the Executive at least
six (6) months prior to the end date of the Term of Employment or any renewal
period thereof and (ii) the written acceptance of the Notice of Renewal by the
Executive within (60) days thereafter.


(b)    Termination.


(i)     Death or Disability. This Agreement will be terminated immediately upon
the death or total disability of the Executive (as defined under the Aon Long
Term Disability Plan or its successor plan) or in the event that the Executive
becomes otherwise disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of the Executive’s duties and responsibilities for one hundred
eighty (180) consecutive calendar days.


(ii)    Without Cause or for Good Reason. This Agreement may be terminated by
the Company without cause on no less than three hundred sixty-five (365) days
advance notice by the Company or by the Executive without cause on no less than
forty-five (45) days, but no more than 365 days, advance notice to the Company
or by the Executive for Good Reason. The notice from either party will specify
the effective date of the Executive’s employment termination (the “Termination
Date”). If terminated without cause by the Company or for Good



3

--------------------------------------------------------------------------------




Reason by the Executive, the Company will pay a lump sum cash payment to the
Executive equal to all accrued but unpaid Base Salary and benefits as of the
date such notice of termination is delivered (the “Notice Date”). In addition,
if this Agreement is terminated without cause by the Company or for Good Reason
by the Executive, so long as the Executive continues to abide by the provisions
of Sections 5(b), 5(c) and 7 herein and further provided that the Executive
signs and returns an agreement containing a release of claims in a form
typically used by or otherwise acceptable to the Company within the period of
time set forth therein (without revoking it, if applicable), the Company will
continue to pay to the Executive an amount equal to the Base Salary as and when
it would be paid to its executives generally through the Termination Date. On
the Termination Date, the Company will provide the Executive with a lump sum
cash payment equal to the Executive’s annual Base Salary as of the Notice Date.


As used herein, “Good Reason” will mean any of the following which remains
uncured by the Company for twenty (20) days after the Notice Date: (a) a
substantial adverse alteration in the then-current responsibilities of the
Executive; (b) any material breach of this Agreement by the Company, including
any purported termination of the Executive’s employment which breaches this
Agreement; or (c) the failure of the Company to obtain from any successor an
express written and unconditional assumption of the Company’s obligations under
this Agreement.


Notwithstanding anything to the contrary in this Section 4(b)(ii), the Company
may require the Executive to leave Company premises immediately on the Notice
Date. Such a requirement will not relieve the Company of its obligations herein,
including its obligation to continue Base Salary and benefits through the
Termination Date.


In the event the Executive terminates this Agreement without cause or Good
Reason, the Company will only be required to pay or provide to the Executive all
accrued but unpaid Base Salary and benefits as of the date of such termination;
provided, however, that in such event the Executive will not be waiving his
rights or entitlements pursuant to any employee benefit plan or program or
equity plan or agreement.


(iii)    For Cause. The Company may at any time during the initial Term of
Employment and during any renewals thereof, terminate this Agreement for
“cause”, effective immediately by written notice of termination given to the
Executive setting forth the basis for such termination. For the purposes of this
Agreement, “cause” will mean the Executive’s: (A) performing a deliberate act of
dishonesty, fraud, theft, embezzlement, or misappropriation involving the
Executive’s employment with the Company, or breach of the duty of loyalty to the
Company; (B) performing an act of race, sex, national origin, religion,
disability, or age-based discrimination, or sexual harassment, which after



4

--------------------------------------------------------------------------------




investigation, the Company reasonably concludes will result in material exposure
to the Company’s business reputation or counsel to the Company reasonably
concludes will result in material liability being imposed on the Company and/or
the Executive; (C) material violation of the Company’s written policies and
procedures including, but not limited to, the Aon Code of Business Conduct; (D)
material non‑compliance with the terms of this Agreement, including but not
limited to Sections 5 and 7, which is not cured within twenty (20) days after
written notice (with specificity as to the noncompliance) is given to the
Executive; or (E) admission or conviction of, or a plea of nolo contendere, to a
felony or any crime involving moral turpitude or misrepresentation.


In the event of a termination for “cause,” the Company will only be required to
pay or provide to the Executive all accrued but unpaid Base Salary and benefits
as of the date of such termination; provided, however, that in such event the
Executive will not be waiving his rights or entitlements pursuant to any
employee benefit plan or program or equity plan or agreement.


(iv) As of the effective date of termination, the Executive agrees that the
Assistant Secretary of the Company (or, if such role no longer exists or is
unfilled, the Chief Human Resources Officer) may, as an irrevocable proxy and in
the Executive’s name and stead, execute all documents and things which the
Company deems necessary and desirable to effect the Executive’s resignation as
an officer or director of the Company, the Parent and their subsidiaries and
affiliates.


(v) Upon the effective date of termination, or other expiration of this
Agreement, the obligations of the parties under this Agreement, other than the
Executive’s obligations under Sections 4(c), 5, 6, 7, and 9(e) and the Company’s
obligations under Sections 2(b) and 4(b), will cease; provided further that any
other provision which contemplates performance or observance by either or both
parties subsequent to any termination of this Agreement will survive any
termination of this Agreement and continue in full force and effect.


(vi) Any agreement herein by the Company to continue to pay Base Salary or any
other benefits after the termination of employment will be reduced by any
benefits provided by the Aon Severance Plan.


(vii) For purposes of this Agreement, the terms “retirement,” “termination of
employment,” “terminated,” “termination,” “this Agreement will be terminated”
and variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section
409A”).


(c)    The Executive agrees that, prior to the commencement of any new
employment in the insurance brokerage, reinsurance brokerage or human capital
consulting business, the



5

--------------------------------------------------------------------------------




Executive will furnish the prospective new employer with a copy of this
Agreement. The Executive also agrees that the Company may advise any prospective
new employer of the Executive of the existence and terms of this Agreement and
furnish the prospective new employer with a copy of this Agreement.


5. Noncompetition; Nonsolicitation.


(a)    General. The Executive acknowledges that in the course of his employment
with the Company, and any predecessor company or affiliated company, the
Executive has and will become familiar with trade secrets and other confidential
information concerning the Company, the Parent and their subsidiaries and that
the Executive’s services will be of special, unique and extraordinary value to
the Company and its affiliates.


(b)    Noncompetition. The Executive hereby covenants and agrees that, except
with the prior written consent of the Company, the Executive (on the Executive’s
own behalf or on behalf of any other person or entity) will not, during the
course of employment and for two (2) years after the end of employment, directly
or indirectly, call upon, solicit, accept, engage in, service or perform, other
than on behalf of the Company, any business of the same type or kind as the
business performed by the Company from or with respect to (i) clients of the
Company with respect to whom the Executive provided services, either alone or
with others, or had a business relationship, or on whose account he worked or
became familiar, or supervised directly or indirectly the servicing activities
related to such clients, during the twenty-four (24) months prior to the
termination of the Executive’s employment with the Company and, further
provided, such clients were clients of the Company either on the date of
termination of the Executive’s employment with the Company or within twelve (12)
months prior to such termination and (ii) prospective clients of the Company
which the Executive alone, in combination with others, or in a supervisory
capacity, solicited during the six (6) months prior to the end of employment and
to which a proposal for services was rendered by the Company during the six (6)
months prior to the end of the Employee’s employment with the Company. “Client”
means any person or entity listed on the books of the Company as such. The
foregoing shall not be violated by the Executive being an employee or member of,
or counsel to, a law firm that services such clients provided that the Executive
does not personally do so or by the Executive providing services (and owning
compensatory equity) in an entity that competes with the Company so long as he
does not provide services to the competing portion of such business.


The Executive acknowledges that there is no general geographical restriction
contained in the preceding paragraph because the restriction applies only to the
specified clients of the Company. Nothing in this Agreement will prohibit the
Executive from obtaining a livelihood for himself or his family. The intent of
the parties is that the Executive’s restrictive covenant is limited only to
those clients as above specified.


(c)    Nonsolicitation. The Executive further agrees that during the
Noncompetition Period the Executive will not in any manner, directly or
indirectly, induce or attempt to induce



6

--------------------------------------------------------------------------------




any employee of the Company or any of its subsidiaries to terminate or abandon
his employment with the Company for any purpose whatsoever.


(d)    Exceptions. Nothing in this Section 5 will prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) a passive owner of not more than two percent of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as the Executive has no active participation in the business of such
corporation.


(e)    Reformation. If, at any time of enforcement of this Section 5, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law. This Agreement will not authorize a court to increase or
broaden any of the restrictions in this Section 5.


(f)     Consideration; Breach. The Company and the Executive agree that the
payments to be made, and the benefits to be provided, by the Company to the
Executive pursuant to Section 4 hereof will be made and provided in
consideration of the Executive’s agreements contained in Section 5 hereof. In
the event that the Company determines that the Executive has committed a
material breach of any provision of Section 5 hereof, on written notice to the
Executive setting forth the basis for such determination, the Company will be
entitled immediately to terminate making all remaining payments and providing
all remaining benefits pursuant to Section 4 hereof and upon such termination
the Company will have no further liability to the Executive under this
Agreement; provided, however, that if a court of law determines that no such
material breach occurred, the Company will be obligated to make such payments in
a timely manner.


6. Company's Right to Injunctive Relief.


The Executive acknowledges that the Executive's services to the Company are of a
unique character which gives them a special value to the Company, the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law, and that a breach of Section 5 and 7 of this Agreement will result in
irreparable and continuing harm to the Company and that therefore, in addition
to any other remedy which the Company may have at law or in equity, the Company
will be entitled to injunctive relief for a breach of this Agreement by the
Executive.


7. Trade Secrets and Confidential Information; Inventions.


(a)    Trade Secrets and Confidential Information. The Executive acknowledges
that the Company's business depends to a significant degree upon the possession
of information which is not generally known to others, and that the
profitability of the business of the Company requires that this information
remain proprietary to the Company.



7

--------------------------------------------------------------------------------






The Executive will not, except as required in the course of employment by the
Company, disclose or use during or subsequent to the course of employment, any
trade secrets or confidential or proprietary information relating to the
business of the Company or Parent of which the Executive becomes aware by reason
of being employed by the Company or to which the Executive gains access during
his employment by the Company and which has not been publicly disclosed (other
than by the Executive in breach of this provision). Such information includes
client and customer lists, data, records, computer programs, manuals, processes,
methods and intangible rights which are either developed by the Executive during
the course of employment or to which the Executive has access. All records and
equipment and other materials relating in any way to any confidential
information relating to clients or to the business of the Company or Aon Group
will be and remain the sole property of the Company during and after the end of
employment. Notwithstanding the foregoing, the Executive may comply with legal
process or governmental inquiry after, to the extent legally permitted, giving
the Company written notice of record thereof.


Upon termination of employment, the Executive will promptly return to the
Company all materials and all copies or tangible embodiments of materials
involving any confidential information in the Executive's possession or control.


(b)    Inventions. The Executive hereby assigns to the Company his entire right,
title and interest in and to all discoveries and improvements, patentable or
otherwise, trade secrets and ideas writings and copyrightable material, which
may be conceived by the Executive or developed or acquired by the Executive
during the Term of Employment, which may pertain directly or indirectly to the
business of the Company or any of its affiliates, parent companies, or
subsidiaries. The Executive agrees to disclose fully all such developments to
the Company upon its request, which disclosure will be made in writing promptly
following any such request. The Executive will upon the Company’s request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
affiliates, parent companies, or subsidiaries to file and prosecute applications
for, and to acquire, maintain and enforce, all patents, trademarks, and
copyrights in all countries.


8. Mergers and Consolidations; Assignability.


The rights and obligations under this Agreement will inure to the benefit of and
be binding upon the Company and its successors and assigns so long as any
assignee, successor or transferee of the Company has provided an express written
and unconditional assumption of the Company’s obligations under this Agreement.
This Agreement will not be assignable by the Executive, but in the event of the
Executive’s death it will be binding upon and inure to the benefit of the
Executive's legal representatives to the extent required to effectuate its
terms.









8

--------------------------------------------------------------------------------




9. Miscellaneous.


(a)    Integration; Amendment; Counterparts. Except as is otherwise provided
herein, this Agreement contains all of the terms and conditions agreed upon by
the parties relating to the subject matter of this Agreement and supersedes all
prior and contemporaneous agreements, negotiations, correspondence, undertakings
and communications of the parties, whether oral or written, respecting the
subject matter of this Agreement. For the avoidance of doubt, this Agreement
supersedes and replaces in full the Original Employment Agreement and any
amendments thereto, whether written or oral, and such agreement shall be null
and void ad shall be of no further force or effect. Notwithstanding the
foregoing, the Company’s letter to the Executive dated January 12, 2012
regarding the Executive’s international assignment shall survive the Effective
Date hereof and is not hereby modified or superseded.


This Agreement may not be amended, altered or modified without the prior written
consent of both parties and such instrument must acknowledge that it is an
amendment or modification of this Agreement.


This Agreement may be executed in two counterparts, each of which will be deemed
an original and both of which together will constitute one and the same
instrument.


(b)    Waiver. Waiver of any term or condition of this Agreement by any party
will not be construed as a waiver of a subsequent breach or failure of the same
term or condition, or a waiver of any other term or condition of this Agreement.
Any waiver must be in writing.


(c)    Captions. The captions in this Agreement are not part of its provisions,
are merely for reference and have no force or effect. If any caption is
inconsistent with any provision of this Agreement, such provision will govern.


(d)    Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of, or relating to, this Agreement, and the rights and
obligations of the parties hereunder, will be governed by and construed in
accordance with the substantive laws of the State of Illinois, without regard to
the conflict of law principles, rules or statutes of any jurisdiction.


(e)    Agreement To Be Available In Future Proceedings. During the period of
employment, and after employment termination (and subject to the Executive’s
then-current employment obligations), the Executive agrees, subject to the
advice of legal counsel and client rights of privilege, to voluntarily make
himself available to the Company and its legal counsel, at the Company’s
request, without the necessity of obtaining a subpoena or court order, in the
Company’s investigation, preparation, prosecution and/or defense of any actual
or potential legal proceeding, regulatory action, or internal matter. Subject to
the advice of legal counsel and client rights of privilege, the Executive agrees
to provide any information reasonably within the Executive’s recollection.
Payment or reimbursement of the Executive’s expenses will be made promptly and
in no event later than December 31 of the year following the year in which such
expenses were incurred, and the amount of such expenses eligible for payment



9

--------------------------------------------------------------------------------




or reimbursement, or in-kind benefits provided, in any year will not affect the
amount of such expenses eligible for payment or reimbursement, or in-kind
benefits to be provided, in any other year. Additionally, any right to expense
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit.


(f)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held by a court of competent
jurisdiction to be prohibited or unenforceable for any reason, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.


(g)    Notice. All notices given hereunder will be in writing and will be sent
by registered or certified mail or delivered by hand and, if intended for the
Company, will be addressed to it or delivered to it at its principal office for
the attention of the Chief Human Resources Officer of the Company. If intended
for the Executive, notices will be delivered personally or will be addressed (if
sent by mail) to the Executive's then current residence address as shown on the
Company's records, or to such other address as the Executive directs in a notice
to the Company. All notices will be deemed to be given on the date received at
the address of the addressee or, if delivered personally, on the date delivered.


(h)    Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Agreement,
including but not limited to any restricted stock unit or other equity-based
award, payment or amount that provides for the ‘deferral of compensation’ (as
such term is described under Code Section 409A), may not be accelerated except
as otherwise permitted under Code Section 409A and the guidance and Treasury
regulations issued thereunder.


(i)    Code Section 409A. The parties intend that this Agreement and the
benefits provided hereunder be interpreted and construed to comply with Code
Section 409A to the extent applicable thereto. The time and form of payment of
incentive compensation, disability benefits, severance payments, expense
reimbursements and payments of in-kind benefits described herein will be made in
accordance with the applicable sections of this Agreement, provided that with
respect to termination of employment for reasons other than death, the payment
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code Section
409A, or if any portion of the payment cannot be so characterized, and the
Executive is a “specified employee” under Code Section 409A, such portion of the
payment will be delayed until the earlier to occur of the Executive’s death or
the date that is six months and one day following the Executive’s termination of
employment (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this section will be paid or
reimbursed to the Executive in a lump sum, and any remaining payments due under
this Agreement will be payable at the same time and in the same form as such
amounts would have been paid. Further, if the Executive is a “specified
employee” and if any equity-based awards granted to the Executive by the
Company, pursuant to this Agreement or otherwise, continue to vest upon the
Executive’s termination of employment, and are deemed a “deferral of
compensation” (as



10

--------------------------------------------------------------------------------




such term is described under Code Section 409A), the equity-based awards will
not be settled or released until the expiration of the Delay Period. For
purposes of applying the provisions of Code Section 409A, each separately
identifiable amount to which the Executive is entitled will be treated as a
separate payment. In addition, the disability benefits and severance payments
will be treated as a series of separate payments.


Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Provided that the
Company administers this Agreement in a manner consistent with the terms of this
Agreement, neither the Company, its subsidiaries, nor their respective
directors, officers, employees or advisers will be liable to the Executive (or
any other individual claiming a benefit through the Executive) for any tax,
interest, or penalties the Executive may owe as a result of compensation paid
under the Agreement, and the Company and its subsidiaries will have no
obligation to indemnify or otherwise protect the Executive from the obligation
to pay any taxes pursuant to Code Section 409A.
The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A. If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
   
 
 
AON CORPORATION
 
 
 
 
By:
/s/ Gregory J. Besio
 
Its:
Executive Vice President and Chief Human Resources Officer



I have read the above Agreement and understand and agree to be bound by its
terms.


 
 
/s/ Peter M. Lieb
 
 
Peter M. Lieb






11